DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7 , 2021 was filed after the mailing date of the Application on July 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 10, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Objections
Claim 19 objected to because of the following informalities:  Claim 1 recites the limitation “using the blind area tracking method for a directional antenna according to any of claim 1”.  This language seems to be inaccurate preliminary amendment to correct multiple dependency in the parent application and is supposed to read “using the blind area tracking method for a directional antenna according to ”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to” in claims 2, 5, 11 and 14  is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to assess “when the tracking target is close to the directional antenna”.
The term “away from” in claims 2, 7, 11 and 16  is a relative term which renders the claim indefinite. The term “away from” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to assess “when the tracking target is away from the directional antenna”.


Claims 3-9 are depending on indefinite independent claim 2 and as the dependent claim includes all the claim 2 limitations. Claim 2 being indefinite renders all the dependent claims indefinite.
Claims 12-18 are depending on indefinite independent claim 11 and as the dependent claim includes all the claim 11 limitations. Claim 11 being indefinite renders all the dependent claims indefinite.

Regarding claim 19, the phrase "according to any of claim 1" renders the claim indefinite because it is unclear whether the limitations following the phrase refers to which part of the previously claimed limitations.  See MPEP § 2173.05(d).

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9  and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (Chinese patent document publication CN104932548A), hereinafter “Ding”.
Regarding claim 1, Ding teaches A blind area tracking method for a directional antenna (Ding paragraph [0036]: “As shown in Figure 1 (Annex 1), the directional antenna automatic tracking system”), comprising: 
acquiring a position and a velocity of a tracking target relative to the directional antenna (Ding paragraph [0037]: “A GPS receiver 1 is installed on the vehicle to acquire the position and speed of the directional antenna in real time, and transmit it to the main controller 3”); 
determining, according to the position and the velocity, whether the tracking target is located in a tracking blind area of the directional antenna (Ding paragraph [0037]: “use the directional antenna and the position of the UAV to calculate the tracking target angle of the directional antenna, and the target angle includes the azimuth angle and the pitch angle; use the speed of the directional antenna and the UAV to realize the position tracking”; paragraph [0052]: “Determine whether the position of the drone is updated. If it has been updated and is valid, use the updated position of the drone to calculate the tracking target angle. If it is not updated or invalid, multiply the speed of the drone by the control period. Time is used as an increment of position to predict the current position of the drone”; paragraph [0055]: “When the UAV flies over the top of the directional antenna vertex, it needs to be realized by changing the azimuth angle by 180°. At this time, due to the large change in the azimuth angle, the system pointing will have a large lag” (“target is located in a tracking blind area”- Examiner’s note)); and 
driving, in a preset blind area guidance mode and when the tracking target is located in the tracking blind area, the directional antenna to rotate (paragraph [0055]: “Through the speed and distance, the movement can be predicted in advance, and the feedforward can be added to make the azimuth move in advance”; paragraph [0062]: “According to the difference between the tracking target angle and the current angle, the main controller 3 calculates the motor control amount, drives the motor to move, and makes the antenna reach the target position, thereby realizing the self-tracking of the antenna”).

    PNG
    media_image1.png
    880
    1252
    media_image1.png
    Greyscale

Annex 1. Ding, Fig. 1 Blind area tracking system.

Regarding claim 2, Ding teaches claimed invention as shown above for the claim 2, Ding further teaches the determining, according to the position and the velocity, whether the tracking target is located in a tracking blind area of the directional antenna specifically comprises: 
calculating, when the tracking target is close to the directional antenna, a critical time at which the tracking target enters the tracking blind area (paragraph [0008]: “The main controller uses the directional antenna and the position of the UAV to obtain the tracking target angle of the directional antenna, and the tracking target angle includes the azimuth and pitch angles of the target”); 
determining, according to the critical time and the position and the velocity of the tracking target relative to the directional antenna, whether the tracking target enters the tracking blind area (paragraph [0008]: “The main controller uses the directional antenna and the speed of the UAV to achieve smooth prediction of the position and to add feedforward to the azimuth motion when the UAV flies over the vertex of the directional antenna”); and 
detecting, by using a predetermined detection period when the tracking target is away from the directional antenna, whether the tracking target leaves the tracking blind area (paragraph [0008]: “Install the azimuth and pitch angle measuring instrument on the vehicle to measure the current azimuth and pitch angle of the vehicle, and measure the azimuth and pitch angle of the directional antenna relative to the vehicle through the angle sensor, so as to obtain the current angle of the directional antenna. The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position, thereby realizing the automatic tracking of the UAV directional antenna”).

Regarding claim 3, Ding teaches claimed invention as shown above for the claim 2, Ding further teaches the critical time is calculated using the following formula:
                        
                            K
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            
                                
                                    t
                                
                                
                                    l
                                
                            
                            =
                            a
                            r
                            c
                            t
                            a
                            n
                            
                                
                                    
                                        
                                            v
                                            '
                                            
                                                
                                                    t
                                                
                                                
                                                    l
                                                
                                            
                                        
                                        
                                            A
                                            B
                                        
                                    
                                
                            
                        
                    ;
K representing an azimuth velocity margin coefficient,                         
                            
                                
                                    φ
                                
                                ˙
                            
                        
                    max representing a maximum azimuth velocity of the directional antenna, tl representing the critical time, v' representing a velocity projection of the tracking target in a horizontal reference plane, A representing a position of the directional antenna and B representing an intersection point of a straight line along v' in the horizontal reference plane and a vertical line perpendicular to the straight line, with the vertical line passing through the point A. 
(paragraphs [0010-0018] and corresponding equations  are substantially equivalent to the claimed invention: in this case AB is equivalent to sqrt (                        
                            
                                
                                    P
                                
                                
                                    N
                                
                                
                                    2
                                
                            
                            
                                
                                    +
                                    P
                                
                                
                                    E
                                
                                
                                    2
                                
                            
                        
                    ), tl is t, v’ is v , 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
)

Regarding claim 4, Ding teaches claimed invention as shown above for the claim 3, Ding further teaches  the determining whether the tracking target enters the tracking blind area specifically comprises: 
determining that the tracking target enters the tracking blind area when P'B <v’tl; or determining that the tracking target is out of the tracking blind area when P'B >v’tl ;
P’ representing a projection of the tracking target in the horizontal reference plane (paragraph [0021]: “Determine the horizontal distance S between the UAV and the directional antenna, the relative velocity V in the horizontal direction and the time to the top t”; paragraph [0025]: “Judging according to the arrival time t and the relative velocity V, to judge whether the conditions t<t0 and V < V0 are satisfied, if satisfied” Examiner’s note: one skilled in the art would appreciate that cited portion describes the claimed limitations in the equivalent terms).

Regarding claim 5, Ding teaches claimed invention as shown above for the claim 4, Ding further teaches  the driving, in a preset blind area guidance mode, the directional antenna to rotate specifically comprises: when the tracking target is close to the directional antenna, calculating an azimuth velocity of the directional antenna using the following formula:
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            l
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                     ;	                        
                            
                                
                                    t
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    P
                                    '
                                    B
                                
                                
                                    v
                                    '
                                
                            
                            ,
                        
                    	                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            l
                                        
                                    
                                
                                ˙
                            
                        
                     representing the azimuth velocity and φ2 representing an included angle between a projection of the directional antenna currently pointing to the horizontal reference plane and the vertical line; and driving the directional antenna to rotate at the azimuth velocity, to track the tracking target (Ding Abstract: “The main controller uses the position of the directional antenna and the drone to obtain the tracking target angle of the directional antenna, and uses the speed of the directional antenna and the drone Prediction of position is smoothed and feedforward is added to azimuth motion as the drone flies over directional antenna vertices. An azimuth and pitch angle measuring instrument is installed on the vehicle to measure the current azimuth and elevation angles of the vehicle, and the current angle of the directional antenna is obtained by combining the measurement values of the angle sensor. The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position”; paragraph [0008]: “The main controller uses the directional antenna and the position of the UAV to obtain the tracking target angle of the directional antenna, and the tracking target angle includes the azimuth and pitch angles of the target. The main controller uses the directional antenna and the speed of the UAV to achieve smooth prediction of the position and to add feedforward to the azimuth motion when the UAV flies over the vertex of the directional antenna. … The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position, thereby realizing the automatic tracking of the UAV directional antenna”. Examiner’s note- the procedure described in paragraphs [0011] -[0025] essentially reflect the definition and calculation of “the azimuth velocity”  and “an included angle between a projection of the directional antenna currently pointing to the horizontal reference plane and the vertical line” as set forth in the claim, and according to Ding paragraph [0020]: “The described main controller realizes adding feedforward to the azimuth motion when the drone flies over the vertex of the directional antenna, including step 31 and step 32”.).

Regarding claim 9, Ding teaches claimed invention as shown above for the claim 2, Ding further teaches the driving, in a preset blind area guidance mode, the directional antenna to rotate specifically comprises: calculating a pitch of the directional antenna using the following formula: 
                        
                            θ
                            =
                            ∠
                            C
                            A
                            P
                            '
                            '
                        
                    ;
θ  representing the pitch, AC representing a projection of the directional antenna currently pointing to a horizontal reference plane and P’’ representing a projection of the tracking target in a vertical reference plane, the vertical reference plane being a vertical plane in which an azimuth of the directional antenna is located; and 
driving the directional antenna to rotate to the azimuth, to track the tracking target (Ding paragraphs [0021]-[0025]: “Step 31: Determine the horizontal distance S between the UAV and the directional antenna, the relative velocity V in the horizontal direction and the time to the top t;
t=S/abs(V) 
Where: VN and VE are the horizontal velocities of the UAV in the north and east directions, respectively; vn and ve are the horizontal velocities of the directional antenna in the north and east directions, respectively; 
Step 32: Judging according to the arrival time t and the relative velocity V, to judge whether the conditions t<t0 and V < V0 are satisfied, if satisfied, increase the target azimuth angle of the directional antenna by 180° to realize the azimuth advance movement; otherwise, No need to exercise in advance.
Among them, t0 is the running time when the directional antenna runs 90° in the azimuth direction, and V0 is the preset speed threshold”).

Regarding claim 19, Ding teaches claimed invention as shown above for the claim 1, Ding further teaches  A motion tracking system for an unmanned aerial vehicle, comprising a directional antenna, a motion platform (Ding Abstract: “directional antenna self-tracking system of an unmanned aerial vehicle, which is used for the control of an unmanned aerial vehicle. In this method, a GPS receiver is installed on the vehicle to obtain the position and speed of the directional antenna in real time”), an information receiver and a control system (paragraph [0008]: “The main controller uses the directional antenna and the position of the UAV to obtain the tracking target angle of the directional antenna, and the tracking target angle includes the azimuth and pitch angles of the target”); 
the directional antenna being disposed on the motion platform and the motion platform being configured to track the unmanned aerial vehicle (paragraph [0008]: “A GPS receiver is installed on the vehicle to obtain the position and speed of the directional antenna in real time. Use the UAV ground control system to receive the real-time UAV position and speed downloaded by the UAV through the data link”); 
the information receiver being configured to acquire a position of the directional antenna, a moving velocity of the motion platform and information about a position and a velocity of the unmanned aerial vehicle, the information being delivered by the unmanned aerial vehicle (paragraph [0008]: “The main controller uses the directional antenna and the position of the UAV to obtain the tracking target angle of the directional antenna, and the tracking target angle includes the azimuth and pitch angles of the target.”); and 
the control system being configured to drive, according to the position of the directional antenna, the moving velocity of the motion platform and the information about the position and the velocity of the unmanned aerial vehicle that are acquired by the information receiver (paragraph [0008]: “The main controller uses the directional antenna and the speed of the UAV to achieve smooth prediction of the position and to add feedforward to the azimuth motion when the UAV flies over the vertex of the directional antenna”) and by using the blind area tracking method for a directional antenna according to as  shown for the claim 1-Examiner’s note), the directional antenna to rotate, so that the directional antenna keeps tracking of the unmanned aerial vehicle within the tracking blind area (paragraph [0008]: “The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position, thereby realizing the automatic tracking of the UAV directional antenna”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Ben-Ari (WIPO PCT Application Publication WO2016130495A1) hereinafter “Ben-Ari”.
Regarding claim 10, Ding teaches A blind area tracking apparatus (Ding Abstract: “a directional antenna self-tracking system of an unmanned aerial vehicle, which is used for the control of an unmanned aerial vehicle”), comprising: a processor (Ding paragraph [0008]: “The main controller”),
the processor is configured to: 
acquire a position and a velocity of a tracking target relative to the directional antenna  (Ding paragraph [0037]: “A GPS receiver 1 is installed on the vehicle to acquire the position and speed of the directional antenna in real time, and transmit it to the main controller 3”); 
determine, according to the position and the velocity, whether the tracking target is located in a tracking blind area of the directional antenna (Ding paragraph [0037]: “use the directional antenna and the position of the UAV to calculate the tracking target angle of the directional antenna, and the target angle includes the azimuth angle and the pitch angle; use the speed of the directional antenna and the UAV to realize the position tracking”; paragraph [0052]: “Determine whether the position of the drone is updated. If it has been updated and is valid, use the updated position of the drone to calculate the tracking target angle. If it is not updated or invalid, multiply the speed of the drone by the control period. Time is used as an increment of position to predict the current position of the drone”; paragraph [0055]: “When the UAV flies over the top of the directional antenna vertex, it needs to be realized by changing the azimuth angle by 180°. At this time, due to the large change in the azimuth angle, the system pointing will have a large lag” (“target is located in a tracking blind area”- Examiner’s note)); and 
drive, in a preset blind area guidance mode and when the tracking target is located in the tracking blind area, the directional antenna to rotate (paragraph [0055]: “Through the speed and distance, the movement can be predicted in advance, and the feedforward can be added to make the azimuth move in advance”; paragraph [0062]: “According to the difference between the tracking target angle and the current angle, the main controller 3 calculates the motor control amount, drives the motor to move, and makes the antenna reach the target position, thereby realizing the self-tracking of the antenna”).
Ding does not teach tracking apparatus, comprising: a processor, and a memory storing a computer program executable by the processor; 
wherein the computer program is executed by the processor.
Ben-Ari teaches tracking apparatus (Ben-Ari page 3, lines 8-9: “systems and methods for detecting, tracking and monitoring the spatial location of unmanned aerial vehicles (UAVs)”), comprising: a processor, and a memory storing a computer program executable by the processor (Ben-Ari page 8, lines 1-3: “The DSPC may further be comprised of a digital signal processor (DSP) and/or programmable logic device and/or microprocessor and/or microcontroller and/or memory unit, et cetera”; Claim 1: “software stored in a non-transitory memory and configured to be executed by a processor”); 
wherein the computer program is executed by the processor (Ben-Ari Claim 1: “software stored in a non-transitory memory and configured to be executed by a processor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blind area tracking apparatus of Ding the processor, and a memory storing a computer program executable by the processor; wherein the computer program is executed by the processor as taught by Ben-Ari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the blind area tracking apparatus of Ding, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the processor, and a memory storing a computer program executable by the processor; wherein the computer program is executed by the processor as taught by Ben-Ari with the predictable result to achieve the purpose of reducing the tracking error, reducing the tracking wear and improving the tracking stability. as needed in Ding  (paragraph [0037]).
	
Regarding claim 11, Ding and Ben-Ari teach claimed invention as shown above for the claim 10, Ding further teaches the processor is further configured to: calculate, when the tracking target is close to the directional antenna, a critical time at which the tracking target enters the tracking blind area (paragraph [0008]: “The main controller uses the directional antenna and the position of the UAV to obtain the tracking target angle of the directional antenna, and the tracking target angle includes the azimuth and pitch angles of the target”); and 
determine, according to the critical time and the position and the velocity of the tracking target, whether the tracking target enters the tracking blind area (paragraph [0008]: “The main controller uses the directional antenna and the speed of the UAV to achieve smooth prediction of the position and to add feedforward to the azimuth motion when the UAV flies over the vertex of the directional antenna”); and 
detect, by using a predetermined detection period when the tracking target is away from the directional antenna, whether the tracking target leaves the tracking blind area (paragraph [0008]: “Install the azimuth and pitch angle measuring instrument on the vehicle to measure the current azimuth and pitch angle of the vehicle, and measure the azimuth and pitch angle of the directional antenna relative to the vehicle through the angle sensor, so as to obtain the current angle of the directional antenna. The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position, thereby realizing the automatic tracking of the UAV directional antenna”).

Regarding claim 12, Ding and Ben-Ari teach claimed invention as shown above for the claim 11, Ding further teaches the critical time is calculated using the following formula:
                        
                            K
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            
                                
                                    t
                                
                                
                                    l
                                
                            
                            =
                            a
                            r
                            c
                            t
                            a
                            n
                            
                                
                                    
                                        
                                            v
                                            '
                                            
                                                
                                                    t
                                                
                                                
                                                    l
                                                
                                            
                                        
                                        
                                            A
                                            B
                                        
                                    
                                
                            
                        
                    ;
K representing an azimuth velocity margin coefficient,                         
                            
                                
                                    φ
                                
                                ˙
                            
                        
                    max representing a maximum azimuth velocity of the directional antenna, tl representing the critical time, v' representing a velocity projection of the tracking target in a horizontal reference plane, A representing a position of the directional antenna and B representing an intersection point of a straight line along v' in the horizontal reference plane and a vertical line perpendicular to the straight line, with the vertical line passing through the point A. 
(paragraphs [0010-0018] and corresponding equations  are substantially equivalent to the claimed invention: in this case AB is equivalent to sqrt (                        
                            
                                
                                    P
                                
                                
                                    N
                                
                                
                                    2
                                
                            
                            
                                
                                    +
                                    P
                                
                                
                                    E
                                
                                
                                    2
                                
                            
                        
                    ), tl is t, v’ is v , 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
)

Regarding claim 13, Ding and Ben-Ari teach claimed invention as shown above for the claim 12, Ding further teaches the processor is further configured to: determine that the tracking target enters the tracking blind area when P'B <v’tl; or determining that the tracking target is out of the tracking blind area when P'B >v’tl ;
P’ representing a projection of the tracking target in the horizontal reference plane (paragraph [0021]: “Determine the horizontal distance S between the UAV and the directional antenna, the relative velocity V in the horizontal direction and the time to the top t”; paragraph [0025]: “Judging according to the arrival time t and the relative velocity V, to judge whether the conditions t<t0 and V < V0 are satisfied, if satisfied” Examiner’s note: one skilled in the art would appreciate that cited portion describes the claimed limitations in the equivalent terms).

Regarding claim 14, Ding and Ben-Ari teach claimed invention as shown above for the claim 13, Ding further teaches when the tracking target is close to the directional antenna, the processor is further configured to: calculate an azimuth velocity of the directional antenna using the following formula:
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            l
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                     ;	                        
                            
                                
                                    t
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    P
                                    '
                                    B
                                
                                
                                    v
                                    '
                                
                            
                            ,
                        
                    	                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            l
                                        
                                    
                                
                                ˙
                            
                        
                     representing the azimuth velocity and φ2 representing an included angle between a projection of the directional antenna currently pointing to the horizontal reference plane and the vertical line; and driving the directional antenna to rotate at the azimuth velocity, to track the tracking target (Ding Abstract: “The main controller uses the position of the directional antenna and the drone to obtain the tracking target angle of the directional antenna, and uses the speed of the directional antenna and the drone Prediction of position is smoothed and feedforward is added to azimuth motion as the drone flies over directional antenna vertices. An azimuth and pitch angle measuring instrument is installed on the vehicle to measure the current azimuth and elevation angles of the vehicle, and the current angle of the directional antenna is obtained by combining the measurement values of the angle sensor. The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position”; paragraph [0008]: “The main controller uses the directional antenna and the position of the UAV to obtain the tracking target angle of the directional antenna, and the tracking target angle includes the azimuth and pitch angles of the target. The main controller uses the directional antenna and the speed of the UAV to achieve smooth prediction of the position and to add feedforward to the azimuth motion when the UAV flies over the vertex of the directional antenna. … The main controller calculates the control amount according to the difference between the tracking target angle of the directional antenna and the current angle, and drives the directional antenna to reach the target position, thereby realizing the automatic tracking of the UAV directional antenna”. Examiner’s note- the procedure described in paragraphs [0011] -[0025] essentially reflect the definition and calculation of “the azimuth velocity”  and “an included angle between a projection of the directional antenna currently pointing to the horizontal reference plane and the vertical line” as set forth in the claim, and according to Ding paragraph [0020]: “The described main controller realizes adding feedforward to the azimuth motion when the drone flies over the vertex of the directional antenna, including step 31 and step 32”.).

Regarding claim 18, Ding and Ben-Ari teach claimed invention as shown above for the claim 12, Ding further teaches the processor is further configured to: calculate a pitch of the directional antenna using the following formula:
                        
                            θ
                            =
                            ∠
                            C
                            A
                            P
                            '
                            '
                        
                    ;
θ  representing the pitch, AC representing a projection of the directional antenna currently pointing to a horizontal reference plane and P’’ representing a projection of the tracking target in a vertical reference plane, the vertical reference plane being a vertical plane in which an azimuth of the directional antenna is located; and
drive the directional antenna to rotate at the azimuth velocity, to track the tracking target (Ding paragraphs [0021]-[0025]: “Step 31: Determine the horizontal distance S between the UAV and the directional antenna, the relative velocity V in the horizontal direction and the time to the top t;
t=S/abs(V) 
Where: VN and VE are the horizontal velocities of the UAV in the north and east directions, respectively; vn and ve are the horizontal velocities of the directional antenna in the north and east directions, respectively; 
Step 32: Judging according to the arrival time t and the relative velocity V, to judge whether the conditions t<t0 and V < V0 are satisfied, if satisfied, increase the target azimuth angle of the directional antenna by 180° to realize the azimuth advance movement; otherwise, No need to exercise in advance.
Among them, t0 is the running time when the directional antenna runs 90° in the azimuth direction, and V0 is the preset speed threshold”).

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the art of the record discloses the claimed features of “The method according to claim 2”, 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “the detecting, by using a predetermined detection period, whether the tracking target leaves the tracking blind area specifically comprises: 
calculating whether the velocity and the position of the tracking target meet the following formula in the detection period:
                        
                            a
                            r
                            c
                            t
                            a
                            n
                            
                                
                                    
                                        
                                            v
                                            '
                                            
                                                
                                                    t
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            B
                                            P
                                            '
                                        
                                        
                                            A
                                            B
                                        
                                    
                                
                            
                            -
                            
                                
                                    φ
                                
                                
                                    3
                                
                            
                            >
                            K
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ;
t0 representing the detection period, P' representing a projection of the tracking target in a horizontal reference plane, K representing an azimuth velocity margin coefficient,                         
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     representing a maximum azimuth velocity of the directional antenna, v' representing a velocity projection of the tracking target in the horizontal reference plane, A representing a position of the directional antenna, B representing an intersection point of a straight line along v in the horizontal reference plane and a vertical line perpendicular to the straight line, with the vertical line passing through the point A, and φ3 representing a degree of an angle BAP'; and 
determining that the tracking target does not leave the tracking blind area when the velocity and the position of the tracking target meet the preceding formula; 
or determining that the tracking target leaves the tracking blind area when the velocity and the position of the tracking target do not meet the preceding formula”.

In that the dependent claim 7 depend ultimately from would be allowable, claim 6 staying higher in the line of dependency, this dependent claim 7 would be allowable for, at least, the reasons for which claim 6 would be allowable. Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the art of the record discloses the claimed features of “The method according to claim 3”, 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “a value of the azimuth velocity margin coefficient K is 80%”.

Claims 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the art of the record discloses the claimed features of “The apparatus according to claim 11”, 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “ the processor is specifically configured to:
calculate whether the velocity and the position of the tracking target meet the following formula in the detection period:
                        
                            a
                            r
                            c
                            t
                            a
                            n
                            
                                
                                    
                                        
                                            v
                                            '
                                            
                                                
                                                    t
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            B
                                            P
                                            '
                                        
                                        
                                            A
                                            B
                                        
                                    
                                
                            
                            -
                            
                                
                                    φ
                                
                                
                                    3
                                
                            
                            >
                            K
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ;
t0 representing the detection period, P' representing a projection of the tracking target in a horizontal reference plane, K representing an azimuth velocity margin coefficient,                         
                            
                                
                                    
                                        
                                            φ
                                        
                                        ˙
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     representing a maximum azimuth velocity of the directional antenna, v' representing a velocity projection of the tracking target in the horizontal reference plane, A representing a position of the directional antenna, B representing an intersection point of a straight line along v in the horizontal reference plane and a vertical line perpendicular to the straight line, with the vertical line passing through the point A, and φ3 representing a degree of an angle BAP'; and 
determining that the tracking target does not leave the tracking blind area when the velocity and the position of the tracking target meet the preceding formula; 
or determining that the tracking target leaves the tracking blind area when the velocity and the position of the tracking target do not meet the preceding formula”.

In that the dependent claim 16 depend ultimately from would be allowable, claim 15 staying higher in the line of dependency, this dependent claim 16 would be allowable for, at least, the reasons for which claim 15 would be allowable. Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the art of the record discloses the claimed features of “The method according to claim 3”, 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “a value of the azimuth velocity margin coefficient K is 80%”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duan et al. (Chinese Patent Document Publication CN108761416A) teaches a vehicle-borne radar detection simulation calculation method;
Uetake et al. (U.S. Patent 6310582B1) teaches antenna system;
Verkerk (U.S. Patent 6531990B2) teaches a gimbal system for supporting and enabling the orientation of a circular satellite antenna dish in azimuth and elevation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648